Citation Nr: 0637937	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 
1993, for the assignment of a 60 percent evaluation for 
degenerative disc disease, including herniated disc, lumbar 
spine.

2.  Entitlement to an effective date earlier than April 12, 
1993, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to March 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This matter was previously before the 
Board in March 2005 at which time it was remanded to the RO 
in compliance with due process requirements.  


FINDINGS OF FACT

1.  In May 1983, the RO denied the veteran's January 1983 
claim for an evaluation in excess of 20 percent for his 
service-connected back disability.  The veteran did not 
appeal this decision and it is final.

2.  In April 1987, the RO denied the veteran's February 1987 
claim for an evaluation in excess of 20 percent for his 
service-connected back disability.  This rating was confirmed 
by the Board in April 1988.

3.  The veteran filed a claim for an increased evaluation, 
greater than 20 percent, for his service-connected back 
disability on April 12, 1993.

4.  The veteran was found to meet the schedular criteria for 
a 60 percent evaluation for his back disability more than one 
year prior to his April 12, 1993, claim.  

5.  The veteran is construed to have filed a claim for a TDIU 
on April 12, 1993.

6.  The veteran was rendered unable to maintain substantially 
gainful employment due to his service-connected disability 
more than one year prior to the April 12, 1993, claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than April 12, 1993, for a 60 percent evaluation for 
the veteran's service-connected degenerative disc disease, 
including herniated disc, lumbar spine, is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for the assignment of an effective date 
earlier than April 12, 1993, for the award of a total 
disability rating based on individual unemployability due to 
service-connected disability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran on the earlier effective 
date issues in a letter dated in June 2005 which was after 
the May 2002 rating decision on appeal.  Because the VCAA 
notice in this case was not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2005 letter, as well as the May 2003 
statement of the case, the RO informed the appellant of the 
evidence needed to substantiate his earlier effective date 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the June 2005 letter implicitly notified the 
appellant that he should submit any pertinent evidence in his 
possession.  In this regard, he was advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

In written argument in August 2006, the veteran's 
representative argued that the RO failed to comply with the 
Board's March 2005 remand instructions to provide proper VCAA 
notice to the veteran.  His representative correctly pointed 
out that the June 2005 VCAA letter contained the law and 
regulations pertaining to earlier effective dates for service 
connection claims, not increased rating claims.  However, the 
RO subsequently issued the veteran a supplemental statement 
of the case in November 2005 that contains the relevant law 
and regulations governing earlier effective dates for 
increased rating claims.  Accordingly, the Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App.  473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The Board believes this decision applies by analogy 
to the issues on appeal.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for an increased rating and an earlier effective date.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims. Pertinent medical 
records are on file, including VA examination reports and 
Social Security Administration (SSA) records.  Also, the 
appellant has been afforded the opportunity to attend a Board 
hearing, which he declined.  The appellant has not indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran indicated in writing in November 2005 that 
he had no additional evidence to submit.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready to 
be considered on the merits.

II.  Analysis

Pertinent Criteria

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  Generally, the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the law 
provides an exception to this general rule holding that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if VA receives a claim within one year after that 
date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  If 
the increase became ascertainable more than one year prior to 
the date of receipt of the claim, then the proper effective 
date would be the date of claim.  In a case where the 
increase became ascertainable after the filing of the claim, 
then the effective date would be the date of increase.  See 
generally Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' is 
not defined in the statute.  However, in regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 
3.1(p) (1991)).

The Board is required to look at all communication in the 
claims file that may be interpreted as a claim, formal and 
informal, for increased benefits, and then, look to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992); 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. §§ 3.155, 3.400(o)(2).

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.  In the case 
of evidence from a private physician, the effective date is 
the date of receipt of such evidence.  See 38 C.F.R. § 
3.157(b)(2).

Also, an informal claim for a TDIU can exist if a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability (see 38 C.F.R. § 3.155(a); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Norris v. West, 12 
Vet. App. 413 (1999); VAOPGCPREC 12-2001.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  VA is not in constructive possession of SSA 
records (other than VA treatment records collected by SSA).  
Id.  The doctrine of "constructive possession" of VA records 
laid out by the Court in Bell is not applicable prior to 
Bell, which was decided on July 21, 1992.  See Lynch v. 
Gober, 11 Vet. App. 22 (1997); VAOPGPREC 12-95.  



Back Disability

The veteran contends that the effective date for his 60 
percent rating for his back disability should date back to 
his earlier claims for increased ratings, in January 1983 and 
February 1987.  However, the RO adjudicated the veteran's 
January 1983 claim in May 1983 at which time it denied a 
rating in excess of 20 percent.  The veteran did not appeal 
this decision and it became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  With respect to the 
February 1987 claim for an increase, the RO adjudicated this 
claim April 1987 and similarly denied a rating in excess of 
20 percent for the veteran's service-connected back 
disability.  The veteran did timely appeal this decision to 
the Board.  In April 1988, the Board denied a rating in 
excess of 20 percent for the veteran's service-connected 
lumbosacral strain.  The Board decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006). 

As new claims for an increase may not be adjudicated on the 
same factual basis as existed when the prior final rating 
decisions were entered, the Board must look to claims filed 
after the May 1983 and April 1988 decisions.  Thus, the 
veteran's belief that he is entitled to an effective date 
back to his 1983 or 1987 claims is not feasible since these 
dates precede the dates of the final decisions in 1983 and 
1988.  Accordingly, the Board must look to claims filed after 
the Board's April 1988 decision.

In this case, no formal or informal communication for an 
increased rating was received after the May 1983 and April 
1988 final decisions until April 12, 1993, at which time the 
veteran requested an increase in his service-connected back 
disability.  Thus, the Board recognizes this as the date of 
his claim for an increased rating.

Having decided that the claim for an increased evaluation for 
the veteran's service-connected back disability was filed no 
sooner than April 12, 1993, consideration must now be given 
to whether an effective date for a 60 percent evaluation may 
be assigned any earlier than this date. 

In order to be entitled to an earlier effective date, the 
evidence would have to show that the veteran's entitlement to 
a 60 percent disability rating was factually ascertainable 
during the year prior to April 12, 1993.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997).

The pertinent rating criteria for the evaluation of the 
veteran's back disability extant in 1993 were Diagnostic 
Codes 5293 and 5286.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a 60 percent rating for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1993).

Diagnostic 5286 pertains to ankylosis of the spine with 
complete bony fixation.  Under this code a 60 percent rating 
is warranted for ankylosis at a favorable angle, and a 100 
percent rating is warranted for ankylosis at an unfavorable 
angle with marked deformity and involvement of major joints.  
38 C.F.R. Part 4, Code 5286 (1993).

It has not been shown by the evidence of record that the 
veteran's back disability was consistent with a 60 percent 
evaluation for the period between April 12, 1992, and April 
12, 1993.  In this regard, pertinent evidence includes VA 
outpatient records dated in 1992 and 1993 showing that the 
veteran was seen for back pain and was prescribed medication.  
These records are simply insufficient to meet the criteria 
under Diagnostic Code 5286 or 5293 for a 60 percent rating.  

The evidence also includes private medical treatment records, 
surgical reports, and examination reports dated in 1981 and 
1982 from the SSA that the RO received in July 2005 regarding 
the veteran's back.  While the Board finds that this evidence 
is sufficient to show that the veteran met the criteria for a 
60 percent rating under Code 5293, the fact that the increase 
became ascertainable more than one year prior to the date of 
receipt of the April 1993 claim makes the proper effective 
date the date of claim.  See generally Harper v. Brown, 10 
Vet. App. 125 (1997).  Furthermore, because the SSA records 
consist entirely of private medical records, the constructive 
possession rule stated in Bell with respect to VA-generated 
records is not applicable.  See Lynch v. Gober, 11 Vet. App. 
22 (1997).  Moreover, even assuming arguendo that this 
doctrine is applicable, it would not change the outcome of 
this appeal since, as just explained, the date that it became 
factually ascertainable that the veteran met the criteria for 
a 60 percent rating for his back disability is more than one 
year prior to the veteran's April 1993 claim.  Accordingly, 
based on this evidence, the Board is unable to find that the 
assignment of a 60 percent evaluation for degenerative disc 
disease, including herniated disc, lumbar spine, is warranted 
for a date earlier than April 12, 1993.

In sum, the record presents no legal basis for assignment of 
an effective date for the award of a 60 percent evaluation 
for degenerative disc disease, including herniated disc, 
lumbar spine, prior to April 12, 1993.  In this regard, the 
Board emphasizes that the law and regulations governing 
effective dates are very specific and the Board is bound by 
them.  In reaching this determination, there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107.

TDIU

The record shows that the veteran filed a formal claim for a 
TDIU on August 6, 2001.  There is no evidence, nor is the 
veteran asserting, that he filed a formal claim for a TDIU 
prior to that date.  Rather, what he and his representative 
are asserting is that a January 1983 claim for an increased 
rating should also be construed as a claim for a TDIU.  They 
also assert that the veteran's TDIU award should be made 
effective the same date that he was awarded benefits from the 
SSA, in May 1981.  

In January 1983, the RO received a claim (VA Form 21-4138) 
wherein the veteran stated that his back was "worse" and 
that he had undergone a disc operation that didn't help.  He 
also said that he had only worked 7 weeks since May 1981 and 
didn't know if he would ever go back to work.  The RO treated 
this claim as a claim for an increased rating and denied a 
rating in excess of 20 percent in a May 1983 rating decision.  
The veteran did not appeal this decision and it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

Thus, even by assuming that the January 1983 claim is an 
inferred claim for a TDIU in compliance with the requirements 
set out in Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 
2001), such claim would be considered as finally decided in 
the unappealed rating decision that adjudicated the claim for 
increase.  Specifically, if the record shows the existence of 
an unadjudicated claim, raised along with an adjudicated 
claim, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006).  If a timely direct appeal is not 
filed, the veteran's only recourse is to file a clear and 
unmistakable error (CUE) claim.  Id.; Andrews v. Nicholson, 
421 F.3d 1278 (Fed. Cir. 2005).  As applied to this case, the 
RO's May 1983 decision, which did not explicitly address the 
pending informal TDIU claim, is deemed to be a denial of that 
claim.  Since the veteran did not appeal that issue, it 
became final, and can only be revised on the basis of CUE.  
The veteran has not alleged error in this adjudication.

A few years later, in February 1987, the veteran filed 
another claim for an increased rating for his back 
disability.  On this claim (VA Form 21-4138), received 
February 23, 1987, the veteran stated that he hurt his back 
in service and it was "total and permanent".  He also 
stated that he was no longer able to work and should be at 
100 percent.  The RO similarly construed this claim as a 
claim for an increased rating and denied a rating in excess 
of 20 percent in April 1987.  Although the veteran appealed 
this decision to the Board, the appeal pertains only to the 
increased rating claim.  In other words, pursuant to Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the inferred 
claim for a TDIU is deemed denied by the RO in April 1987 
thus commencing the appeal period.  However, the veteran did 
not appeal this issue.  

The next correspondence from the veteran following the 
Board's April 1988 denial of the veteran's appeal of the 
April 1987 rating decision is his April 1993 claim.  On this 
claim the veteran requested an increase in his service-
connected back disability.  The RO construed this claim as a 
claim for a TDIU.  

Having determined that April 12, 1993, is the earliest date 
that the veteran filed a claim for a TDIU following the April 
1988 Board decision, the next question is whether the 
evidence shows that he met the requirements for a TDIU within 
one year of that date.  That is, whether from the evidence of 
record the veteran was unable to secure or follow a 
substantially gainful occupation during the year from April 
12, 1992, to April 12, 1993.

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  However, even when these percentage 
requirements are not met, entitlement to a total rating, on 
an extra-schedular basis may nonetheless be granted, in 
exceptional cases, and pursuant to the prescribed procedures, 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b).

In this case, it was not until the May 2002 rating decision 
that the veteran satisfied the percentage requirements for a 
TDIU rating on a schedular basis.  That is, it was not until 
the May 2002 rating decision, when the RO increased the 
veteran's service-connected back disability from 20 to 60 
percent disabling, that the veteran met the requirements laid 
out in § 4.16(a).  Put another way, prior to the May 2002 
rating decision, the veteran did not have at least one 
disability rated at 40 percent and a combined schedular 
rating of at least 70 percent to warrant assignment of a 
TDIU. § 4.16(a).  Accordingly, based on the assigned 60 
percent rating in May 2002, the schedular criteria for TDIU 
were met and thus the date the TDIU was factually 
ascertainable was in May 2002.  Norris v. West, 12 Vet. App. 
413, 421 (1999).  As this date is not within one year of the 
veteran's April 1993 claim for a TDIU, an earlier effective 
date would not be warranted under the provisions of 
§ 4.16(a).

However, even when these percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis 
may nonetheless be granted, in exceptional cases, and 
pursuant to the prescribed procedures, when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

The veteran asserts that SSA records, that the RO received in 
July 2005, show that he was totally disabled from gainful 
employment due to his back disability since May 1981 and thus 
entitle him to a TDIU back to that date.  While the Board 
finds that this evidence is sufficient to show that the 
veteran has been totally disabled from gainful employment due 
to his back disability since 1981, the fact that the increase 
became ascertainable more than one year prior to the date of 
receipt of the April 1993 claim makes the proper effective 
date the date of claim.  See generally Harper v. Brown, 10 
Vet. App. 125 (1997).  Furthermore, because the veteran's SSA 
records consist entirely of private medical records, the 
constructive possession doctrine as stated in Bell with 
respect to VA-generated records is not applicable.  See Lynch 
v. Gober, 10 Vet. App. 127 (1997).  Moreover, even assuming 
arguendo that this doctrine is applicable, it would not 
change the outcome of this appeal since, as just explained, 
the date that it became factually ascertainable that the 
veteran met the criteria for a TDIU under 38 C.F.R. § 4.16(b) 
is more than one year prior to the veteran's April 1993 
claim.  Accordingly, based on this evidence, the Board is 
unable to find that an earlier effective date for a TDIU is 
warranted, including under the provisions 38 C.F.R. § 
4.16(b).

In sum, the record presents no legal basis for assignment of 
an effective date for the award of a TDIU prior to April 12, 
1993.  In this regard, the Board emphasizes that the law and 
regulations governing effective dates are very specific and 
the Board is bound by them.  In reaching this determination, 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107.


ORDER

The assignment of an effective date earlier than April 12, 
1993, for a 60 percent evaluation for the veteran's service-
connected degenerative disc disease, including herniated 
disc, lumbar spine, is denied.

The assignment of an effective date earlier than April 12, 
1993, for a total rating based on individual unemployability 
due to service-connected disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


